DETAILED ACTION
Claims 1-20 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/30/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3 and 11-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 states “control the cache memory device to delete, from the cache memory device, third data having a size corresponding to a reuse distance greater than the total capacity of the cache memory device”, which reads as third data having a size greater than the total capacity of the cache getting deleted from the cache. However, it is unclear how the third data would be stored in the cache memory in the first place, as it is larger than the entire cache memory. If the applicant intended the claim to be interpreted as: the reuse distance being greater than the total capacity of the cache, with the reuse distance corresponding to the third data and the third data having a particular size or the size of the reuse distance being greater than the total capacity of the cache, the reuse distance corresponding to the third data, it is not clear from the claim as currently drafted. The limitation reads “third data having a size” which associates the size as being of the third data, and not of the reuse distance of the third data. For purposes of examination, the “size” will be interpreted as the size of data between two accesses to the same piece of data, based on the applicant’s specification P. 0084.
Claim 3 depends from claim 2, and is rejected for at least the same reasons as claim 2. Claim 11 contains similar limitations to claim 2, and is rejected for at least the same reasons as claim 2. Claim 12 depends from claim 11 and is rejected for at least the same reasons as claim 11.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-8, 10-16 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ito et al. (U.S. PGPub No. 2014/0115235) in view of Das et al. (U.S. PGPub No. 2016/0062916).

Claim 1
Ito (2014/0115235) teaches:
A storage device comprising: FIG. 1 and P. 0039 storage apparatus 10
a memory device for storing data; FIG. 1 and P. 0040 HDD 190 
a cache memory device including a first cache memory configured to cache certain data stored in the memory device P. 0045 and FIG. 1 DRAM cache 10000 is used as a primary cache and a second cache memory P. 0045 and FIG. 1 SSD cache 200 configured to store data evicted from the first cache memory; and P. 0073-74 and FIG. 6 storage controller 100 destages cache data from the DRAM cache to SSD cache (second cache)
a memory controller in communication with the memory device and the cache memory device and configured to control the memory device and the cache memory device, FIG. 1 storage controller 100
wherein the memory controller is configured to receive a read request for first data from a host, load the first data to the first cache memory, and P. 0129 and FIG. 17 storage controller 100 receives a read request from host 40; P. 0131-132 and FIG. 17 data is moved from SSD cache or HDD 190 to the DRAM cache
[...] wherein the memory controller is further configured to control the first cache memory to move, to the second cache memory, second data having a largest […] among the data cached in the first cache memory, and P. 0073 storage controller 100 selects data to be destaged from the DRAM cache using LRU (Least Recently Used) algorithm; P. 0046 data destaged from the DRAM cache is stored in the SSD cache   
Ito does not explicitly teach evicting data with the largest reuse distance from the first cache.
Das (2016/0062916) teaches:
control the cache memory device based on a reuse distance indicating a number of data elements accessed between any two accesses to a particular data element, and P. 0020 the reuse distance of a cache line/block refers to the number of accesses between consecutive accesses to that cache block; P. 0040 the current reuse distance for each line in a cache can be maintained and stored for use 
wherein the memory controller is further configured to control the first cache memory to move, to the second cache memory, second data having a largest reuse distance among the data cached in the first cache memory, and P. 0029 evicting the line with maximum expected reuse distance (combine with Ito, which destages the LRU data from DRAM cache)
wherein a size of data corresponding to the reuse distance level of the second data is smaller than a total capacity of the cache memory device. P. 0062 Given a cache size of C, an LRU replacement policy will only serve references having a reuse distance of <C (substitute with Ito DRAM cache of Ito, which destages data using LRU, e.g. data would only be present in DRAM cache if the reuse distance level was smaller than DRAM cache size)
It would have been obvious to a person with ordinary skill in the art at the effective filing date of the application to include the invention of Ito with the evicting data with the largest reuse distance from the first cache taught by Das
The motivation being to maximize the hit rate in the cache (see Das P. 0027)
The systems of Ito and Das are analogous because they are from the “same field of endeavor” and from the same “problem solving area.” Namely, they are both from the field of memory systems.
Therefore it would have been obvious to combine Ito with Das to obtain the invention as recited in claims 1-9.
	
Claim 2
Das (2016/0062916) teaches:
The storage device of claim 1, wherein the memory controller is configured to control the cache memory device to delete, from the cache memory device, third data having a size corresponding to a reuse distance greater than the total capacity of the cache memory device. P. 0062 Given a cache size of C, an LRU replacement policy will only serve references having a reuse distance of <C (substitute with Ito DRAM cache of Ito, which destages data using LRU, e.g. data would only be present in DRAM cache if the reuse distance level was smaller than DRAM cache size)

Claim 3
Ito (2014/0115235) teaches:
The storage device of claim 2, wherein the memory controller is configured to transmit the first data to the host and P. 0133 and FIG. 17 storage controller 100 transfers the read data to the host computer 40
Das (2016/0062916) teaches:
control the cache memory device to delete the first data from the cache memory device, the first data having a size corresponding to a reuse distance greater than the total capacity of the cache memory device. P. 0062 Given a cache size of C, an LRU replacement policy will only serve references having a reuse distance of <C (substitute with Ito DRAM cache of Ito, which destages data using LRU, e.g. data would only be present in DRAM cache if the reuse distance level was smaller than DRAM cache size)

Claim 4
Ito (2014/0115235) teaches:
The storage device of claim 1, wherein the memory controller is configured to move data cached in the cache memory device such that a reuse distance of the data cached in the first cache memory is smaller than that of any data cached in the second cache memory. P. 0073 storage controller 100 selects data to be destaged from the DRAM cache using LRU algorithm (substitute with Das, which teaches evicting the cache line with the maximum expected reuse distance, instead of the least recently used cache line); P. 0046 data destaged from the DRAM cache is stored in the SSD cache

Claim 5
Ito (2014/0115235) teaches:
The storage device of claim 1, wherein the first cache memory and the second cache memory correspond to an exclusive cache in which any data shared by the first cache memory and the second cache memory does not exist. P. 0074 data destaged from DRAM cache to SSD cache is invalidated within DRAM cache after successful write to SSD cache

Claim 6
Ito (2014/0115235) teaches:
The storage device of claim 1, wherein the first cache memory and the second cache memory are configured to operate at a first speed and a second speed lower than the first speed, respectively. P. 0132 DRAM cache has the highest speed; P. 0075 SSD cache has a higher speed than HDD 

Claim 7
Ito (2014/0115235) teaches:
The storage device of claim 1, wherein a capacity of the first cache memory is smaller than that of the second cache memory. P. 0004 DRAMs (i.e. DRAM cache 10000 of FIG. 1) typically have a smaller capacity than SSDs (i.e. SSD cache 200 of FIG. 1 and P. 0045)

Claim 8
Ito (2014/0115235) teaches:
The storage device of claim 1, wherein the first cache memory is a Dynamic Random Access Memory (DRAM), and the second cache memory is a Storage Class Memory (SCM). P. 0042 and FIG. 1 the primary cache is a DRAM cache; P. 0045, 0049 hybrid SSD (also referred to as SSD cache) 200 contains a SCM chip 2011

Claim 10
Ito (2014/0115235) teaches:
A storage device comprising: FIG. 1 and P. 0039 storage apparatus 10
a memory device including a plurality of pages; FIG. 1 and P. 0040 HDD 190; P. 0053 a read/write unit is a page 
a cache memory device including a first cache memory configured to cache data stored in the plurality of pages and P. 0045 and FIG. 1 DRAM cache 10000 is used as a primary cache a second cache memory P. 0045 and FIG. 1 SSD cache 200 configured to store data evicted from the first cache memory; and P. 0073-74 and FIG. 6 storage controller 100 destages cache data from the DRAM cache to SSD cache (second cache)
a memory controller configured to control the memory device and the cache memory device, FIG. 1 storage controller 100
wherein the memory controller is configured, in response to receiving a read request for read data from a host, to: load the read data to the first cache memory and P. 0129 and FIG. 17 storage controller 100 receives a read request from host 40; P. 0131-132 and FIG. 17 data is moved from SSD cache or HDD 190 to the DRAM cache
control the first cache memory to transmit the read data from the first cache memory to the host; and P. 0133 and FIG. 17 storage controller 100 transfers the read data to the host computer 40
determine whether to delete the read data from the cache memory device […] P. 0075, 0078 and FIG. 6 data destaged from DRAM cache is either stored in SSD cache (moved) or written back to HDD 190 (analogous to deleting the data from the cache, as the HDD is not part of the caching system)
Ito does not explicitly teach deleting data based on reuse distance and capacity of the cache.
Das (2016/0062916) teaches:
[…] determine whether to delete the read data from the cache memory device based on a comparison of a reuse distance of the read data with a total capacity of the cache memory device. P. 0062 Given a cache size of C, an LRU replacement policy will only serve references having a reuse distance of <C (substitute with Ito DRAM cache of Ito, which destages data using LRU, e.g. data would only be present in DRAM cache if the reuse distance level was smaller than DRAM cache size)
It would have been obvious to a person with ordinary skill in the art at the effective filing date of the application to include the invention of Ito with deleting data based on reuse distance and capacity of the cache taught by Das
The motivation being to maximize the hit rate in the cache (see Das P. 0027)
The systems of Ito and Das are analogous because they are from the “same field of endeavor” and from the same “problem solving area.” Namely, they are both from the field of memory systems.
Therefore it would have been obvious to combine Ito with Das to obtain the invention as recited in claims 10-17.

Claim 11
Das (2016/0062916) teaches: 
The storage device of claim 10, wherein the memory controller is configured to control the cache memory device to delete, from the cache memory device, certain data having a size corresponding to a reuse distance greater than the total capacity of the cache memory device. P. 0062 Given a cache size of C, an LRU replacement policy will only serve references having a reuse distance of <C (substitute with Ito DRAM cache of Ito, which destages data using LRU, e.g. data would only be present in DRAM cache if the reuse distance level was smaller than DRAM cache size)

Claim 12
Ito (2014/0115235) teaches:
The storage device of claim 11, wherein the memory controller is configured to transmit the read data to the host and P. 0133 and FIG. 17 storage controller 100 transfers the read data to the host computer 40
Das (2016/0062916) teaches: 
control the cache memory device to delete the read data from the cache memory device, the read data having a size corresponding to a reuse distance greater than the total capacity of the cache memory device. P. 0062 Given a cache size of C, an LRU replacement policy will only serve references having a reuse distance of <C (substitute with Ito DRAM cache of Ito, which destages data using LRU, e.g. data would only be present in DRAM cache if the reuse distance level was smaller than DRAM cache size)

Claim 13
Ito (2014/0115235) teaches:
The storage device of claim 10, wherein the memory controller is configured to move data cached in the cache memory device such that a reuse distance of the data cached in the first cache memory is smaller than that of any data cached in the second cache memory. P. 0073 storage controller 100 selects data to be destaged from the DRAM cache using LRU algorithm (substitute with Das, which teaches evicting the cache line with the maximum expected reuse distance, instead of the least recently used cache line); P. 0046 data destaged from the DRAM cache is stored in the SSD cache

Claim 14
Ito (2014/0115235) teaches:
The storage device of claim 10, wherein the first cache memory and the second cache memory correspond to an exclusive cache in which any data shared by the first cache memory and the second cache memory does not exist. P. 0074 data destaged from DRAM cache to SSD cache is invalidated within DRAM cache after successful write to SSD cache

Claim 15
Ito (2014/0115235) teaches:
The storage device of claim 10, wherein the first cache memory and the second cache memory are configured to operate at a first speed and a second speed lower than the first speed, respectively. P. 0132 DRAM cache has the highest speed; P. 0075 SSD cache has a higher speed than HDD

Claim 16
Ito (2014/0115235) teaches:
The storage device of claim 10, wherein a capacity of the first cache memory is smaller than that of the second cache memory. P. 0004 DRAMs (i.e. DRAM cache 10000 of FIG. 1) typically have a smaller capacity than SSDs (i.e. SSD cache 200 of FIG. 1 and P. 0045)

Claim 18
Ito (2014/0115235) teaches:
A method for operating a storage device including a first cache memory,
P. 0045 and FIG. 1 DRAM cache 10000 is used as a primary cache a second cache memory and P. 0045 and FIG. 1 SSD cache 200 a main memory, FIG. 1 and P. 0040 HDD 190 
the method comprising: receiving a read request for first data from a host; P. 0129 and FIG. 17 storage controller 100 receives a read request from host 40
evicting second data from the first cache memory P. 0073 storage controller 100 selects data to be destaged from the DRAM cache using LRU (Least Recently Used) algorithm
[…] storing the second data in the second cache memory; P. 0046 data destaged from the DRAM cache is stored in the SSD cache  
loading the first data to the first cache memory; and P. 0131-132 and FIG. 17 data is moved from SSD cache or HDD 190 to the DRAM cache
transmitting the first data to the host. P. 0133 and FIG. 17 storage controller 100 transfers the read data to the host computer 40
Ito does not explicitly teach evicting data based on reuse distance.
Das (2016/0062916) teaches:
[…] evicting second data from the first cache memory based on a reuse distance of the second data; […] P. 0029 evicting the line with maximum expected reuse distance (combine with Ito, which destages the LRU data from DRAM cache)
It would have been obvious to a person with ordinary skill in the art at the effective filing date of the application to include the invention of Ito with evicting data based on reuse distance taught by Das
The motivation being to maximize the hit rate in the cache (see Das P. 0027)
The systems of Ito and Das are analogous because they are from the “same field of endeavor” and from the same “problem solving area.” Namely, they are both from the field of memory systems.
Therefore it would have been obvious to combine Ito with Das to obtain the invention as recited in claims 18-20.

Claim 19
Das (2016/0062916) teaches:
The method of claim 18, wherein the second data has a largest reuse distance level among the data cached in the first cache memory. P. 0029 evicting the line with maximum expected reuse distance (combine with Ito, which destages the LRU data from DRAM cache)

Claim 20
Das (2016/0062916) teaches:
The method of claim 19, further comprising: evicting the second data from the second cache memory based on whether a size of data corresponding to the reuse distance of the second data is greater than a sum of capacities of the first cache memory and the second cache memory. P. 0062 Given a cache size of C, an LRU replacement policy will only serve references having a reuse distance of <C (substitute with Ito DRAM cache of Ito, which destages data using LRU, e.g. data would only be present in DRAM cache if the reuse distance level was smaller than DRAM cache size)

Claim(s) 9 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ito et al. (U.S. PGPub No. 2014/0115235) in view of Das et al. (U.S. PGPub No. 2016/0062916) in view of Kim et al. (U.S. PGPub No. 2016/0232093).

Claim 9
Ito (2014/0115235) teaches:
 […] a cache memory controller configured to determine whether data cached in the cache memory device is to be deleted or moved, […] P. 0075, 0078 and FIG. 6 data destaged from DRAM cache is either stored in SSD cache (moved) or written back to HDD 190 (analogous to deleting the data from the cache, as the HDD is not part of the caching system)
Das (2016/0062916) teaches:
[…] a cache memory controller configured to determine whether data cached in the cache memory device is to be deleted or moved, based on the reuse distance and the total capacity of the cache memory device. P. 0062 Given a cache size of C, an LRU replacement policy will only serve references having a reuse distance of <C (substitute with Ito DRAM cache of Ito, which destages data using LRU, e.g. data would only be present in DRAM cache if the reuse distance level was smaller than DRAM cache size)
The systems of Ito and Das do not explicitly teach determining reuse distance based on access information.
Kim (2016/0232093) teaches:
The storage device of claim 1, wherein the memory controller includes: a reuse distance manager configured to determine a reuse distance of data, based on access information stored in the memory device; and P. 0087-88 and FIG. 4 sampler 132 within predictor 130 determines a reuse distance of first data 301 based on access information from lower level cache 120 Note: Kim does not teach the access information stored in a memory device (i.e. main memory 140 of FIG. 4), however storing access information in lower level cache does not modify how the reuse distance is determined, and the applicant has not disclosed how storing the access information in a memory device (i.e. main memory 140 in Kim) instead of a lower level cache solves any stated problem or is for any particular purpose or advantage. It appears the invention would perform equally as well with access information stored in lower level cache. 
It would have been obvious to a person with ordinary skill in the art at the effective filing date of the application to include the invention of Ito and Das with determining reuse distance based on access information taught by Kim
The motivation being to predict the likelihood that the data evicted from the upper level cache will be reused (see Kim P. 0038)
The systems of Ito, Das and Kim are analogous because they are from the “same field of endeavor” and from the same “problem solving area.” Namely, they are both from the field of memory systems.
Therefore it would have been obvious to combine Ito and Das with Kim to obtain the invention as recited in claim 9.

Claim 17
Ito (2014/0115235) teaches:
The storage device of claim 10, wherein the memory controller includes: […] a cache memory controller configured to determine whether data cached in the cache memory device is to be deleted or moved, […] P. 0075, 0078 and FIG. 6 data destaged from DRAM cache is either stored in SSD cache (moved) or written back to HDD 190 (analogous to deleting the data from the cache, as the HDD is not part of the caching system)
Das (2016/0062916) teaches:
[…] based on the reuse distance and the total capacity of the cache memory device. P. 0062 Given a cache size of C, an LRU replacement policy will only serve references having a reuse distance of <C (substitute with Ito DRAM cache of Ito, which destages data using LRU, e.g. data would only be present in DRAM cache if the reuse distance level was smaller than DRAM cache size)
The systems of Ito and Das do not explicitly teach determining reuse distance based on access information.
Kim (2016/0232093) teaches:
[…] wherein the memory controller includes: a reuse distance manager configured to determine a reuse distance of data corresponding to each page, based on access information on each of the plurality of pages; and P. 0087-88 and FIG. 4 sampler 132 within predictor 130 determines a reuse distance of first data 301 based on access information from lower level cache 120
It would have been obvious to a person with ordinary skill in the art at the effective filing date of the application to include the invention of Ito and Das with determining reuse distance based on access information taught by Kim
The motivation being to predict the likelihood that the data evicted from the upper level cache will be reused (see Kim P. 0038)
The systems of Ito, Das and Kim are analogous because they are from the “same field of endeavor” and from the same “problem solving area.” Namely, they are both from the field of memory systems.
Therefore it would have been obvious to combine Ito and Das with Kim to obtain the invention as recited in claim 17.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ding et al. (U.S. PGPub No. 2004/0260517) teaches reuse distance being the number of distinct data elements between two accesses to the same data element, and storing groups of data elements in cache hierarchies when the reuse distance of the group matches the capacity of the cache. 
Waldspurger et al. (U.S. PGPub No. 2014/0281249) teaches any data in the cache with a reuse distance greater than the cache size resulting in a miss.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE WU whose telephone number is (571)272-0257. The examiner can normally be reached 11a-8p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Rutz can be reached on (571)272-5535. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHANIE WU/Examiner, Art Unit 2133